            Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  MICHAEL CHARTER,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   NIC INC., HARRY HERINGTON, ART
   N. BURTSCHER, VENMAL ARASU, C.
   BRAD HENRY, SYLVESTER JAMES,
   JR., ALEXANDER C. KEMPER,
   WILLIAM M. LYONS, ANTHONY
   SCOTT, JAYAPRAKASH VIJAYAN,
   and PETE WILSON,


                      Defendants.



       Plaintiff Michael Charter (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

NIC Inc. (“NIC” or the “Company”) and other related parties and non-parties with the United

States Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases

and other publications disseminated by certain of the Defendants (defined below) and other

related non-parties; (c) review of news articles, shareholder communications, and postings on the

Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning NIC and the Defendants.
            Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 2 of 14




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against NIC and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to Tyler

Technologies, Inc. (“Parent”) and Topos Acquisition, Inc. (“Merger Sub,” and together with

Parent, “Tyler Technologies”) (the “Proposed Transaction”).

       2.       On February 9, 2021, the Company entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with Chevron.              Pursuant to the terms of the Merger

Agreement the Company’s shareholders will receive $34.00 in cash per share of NIC owned (the

“Merger Consideration”).

       3.       On March 17, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

NIC and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-

9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to NIC

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
             Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 3 of 14




                                   JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

        8.      Plaintiff is, and has been at all times relevant hereto, the owner of NIC shares.

        9.      Defendant NIC is incorporated under the laws of Delaware and has its principal

executive offices located at 25501 West Valley Parkway, Suite 300, Olathe, Kansas 66061. The

Company’s common stock trades on the NASDAQ under the symbol “EGOV.”

        10.     Defendant Harry Herington (“Herington”) is and has been the Chief Executive

Officer and Chairman of the Board of NIC at all times during the relevant time period.

        11.     Defendant Art N. Burtscher (“Burtscher”) is and has been a director of NIC at all

times during the relevant time period.

        12.     Defendant Venmal Arasu (“Arasu”) is and has been a director of NIC at all times

during the relevant time period.




                                                  3
          Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 4 of 14




       13.     Defendant C. Brad Henry (“Henry”) is and has been a director of NIC at all times

during the relevant time period.

       14.     Defendant Sylvester James, Jr. (“James”) is and has been a director of NIC at all

times during the relevant time period.

       15.     Defendant Alexander C. Kemper (“Kemper”) is and has been a director of NIC at

all times during the relevant time period.

       16.     Defendant Williams M. Lyons (“Lyons”) is and has been a director of NIC at all

times during the relevant time period.

       17.     Defendant Anthony Scott (“Scott”) is and has been a director of NIC at all times

during the relevant time period.

       18.     Defendant Jayaprakash Vijayan (“Vijayan”) is and has been a director of NIC at

all times during the relevant time period.

       19.     Defendant Pete Wilson (“Wilson”) is and has been a director of NIC at all times

during the relevant time period.

       20.     Defendants Herington, Burtscher, Arasu, Henry, James, Kemper, Lyons, Scott,

Vijayan, and Wilson are collectively referred to herein as the “Individual Defendants.”

       21.     The Individual Defendants, along with Defendant NIC, are collectively referred to

herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       22.     NIC is a digital government solutions and payments company, serving more than

7,100 federal, state and local government agencies across the nation. NIC partners with

government to deliver user-friendly digital services that make it easier and more efficient to




                                                4
          Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 5 of 14




interact with government – providing valuable conveniences such as applying for unemployment

insurance, submitting business filings, renewing licenses, accessing information and making

secure payments without visiting a government office. In 2020, NIC securely processed 400

million online transactions and more than $24 billion on behalf of government agencies.

                    The Company Announces the Proposed Transaction

       23.    On February 10, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       PLANO, Texas & OLATHE, Kan.--(BUSINESS WIRE)--Tyler Technologies,
       Inc. (NYSE: TYL) and NIC Inc. (NASDAQ: EGOV), jointly announced today
       that they have entered into a definitive agreement under which Tyler will acquire
       all outstanding shares of NIC in an all-cash transaction valued at approximately
       $2.3 billion.

       Under the terms of the transaction, which was unanimously approved by the
       boards of directors of both companies, NIC stockholders will receive $34.00 per
       share in cash, which represents a premium of approximately 22% to NIC’s 30-day
       volume weighted average price as of February 9, 2021, and a 14% premium to the
       closing share price and 52-week closing high of $29.81 on February 9, 2021.

       NIC is a leading digital government solutions and payments company, serving
       more than 7,100 federal, state, and local government agencies across the nation.
       Headquartered in Olathe, Kansas, NIC delivers user-friendly digital services that
       make it easier and more efficient for citizens and businesses to interact with
       government – providing valuable conveniences like applying for unemployment
       insurance, submitting business filings, renewing licenses, accessing information,
       and making secure payments without visiting a government office. Leveraging its
       strong track record of innovation, NIC helps government agencies rapidly deliver
       new digital solutions to provide essential services to citizens and businesses alike.
       In fiscal year 2020, NIC delivered revenues of $460.5 million and net income of
       $68.6 million.

       “The pandemic has accelerated the shift by governments to online services and
       electronic payments as more citizens and businesses are interacting digitally with
       government. NIC is uniquely positioned with its deep expertise and robust digital
       solutions to partner with us in making government more efficient and more
       accessible to citizens,” said Lynn Moore, Tyler’s president and chief executive
       officer. “Our companies share a vision for thriving, connected communities, and
       our cultures are extremely compatible. The combination will provide extensive
       benefits for the clients, employees, and shareholders of both companies.”



                                                5
   Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 6 of 14




“This announcement marks an exciting next chapter in our 30-year history, and
one that we believe will create significant value for our government partners,
employees, and stockholders,” said Harry Herington, NIC’s chief executive
officer and chairman of the board. “The combined vision, strength, and resources
of our companies will accelerate our collective ability to provide innovative,
efficient, transparent services to local, state, and federal governments. With this
transaction, we are pleased to be able to deliver immediate, premium cash value
to our stockholders and we look forward to NIC’s continued success as part of
Tyler.”

Tyler’s strength in local government and NIC’s strength in state government are
highly complementary. Together, the combined company expects to significantly
expand its business with federal agencies and leverage Tyler’s sales channels and
client base to enhance NIC’s scale and accelerate its strategy of bringing vertical
applications to clients. In addition, NIC has extensive expertise and scale in the
government payments arena, processing more than $24 billion in payments on
behalf of citizens and governments in 2020, which will accelerate Tyler’s
strategic payments initiatives. Tyler has a history of successful acquisitions,
investing in and growing acquired companies. Tyler expects NIC to continue to
manage its operations from its Olathe, Kansas, home office and to retain its
employees and leadership team.

Financing, Approvals and Timing

Tyler plans to fund the transaction with a combination of approximately $700
million of cash on Tyler’s balance sheet and new debt. Tyler has obtained
financing commitments for a $1.6 billion bridge facility with Goldman Sachs
Bank USA and expects to replace the bridge facility with permanent financing
prior to closing. The combination is expected to be accretive to Tyler’s non-
GAAP earnings and EBITDA, as well as recurring revenue mix and free cash
flow per share, in 2021.

The transaction is subject to the satisfaction of customary closing conditions,
including regulatory approvals and approval by NIC’s stockholders. The
transaction is expected to close in the second quarter of 2021.

Advisors

Goldman Sachs & Co. LLC is serving as exclusive financial advisor to Tyler, and
Munck Wilson Mandala LLP is serving as legal counsel. Cowen and Company
LLC is serving as exclusive financial advisor to NIC, and Shearman & Sterling
LLP is serving as legal counsel.




                                        6
          Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 7 of 14




                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       24.     On March 17, 2021, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       25.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       26.     The Proxy Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       27.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP


1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.



                                                7
           Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 8 of 14




financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       28.     In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       29.     Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) EBITDA, and (ii) EBIT.

       30.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
               Misrepresentations or Omissions Regarding Cowen’s Financial Opinion

       31.     The Proxy Statement contains the financial analyses and opinion of Cowen and

Company LLC (“Cowen”) concerning the Proposed Transaction, but fails to provide material

information concerning such.

       32.     With respect to Cowen’s Selected Public Companies Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for each of the companies

observed in Cowen’s analysis.


2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                8
           Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 9 of 14




        33.    With respect to Cowen’s Selected M&A Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for each of the transactions

observed in Cowen’s analysis.

        34.    With respect to Cowen’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) NIC’s terminal values; (ii) the inputs and assumptions underlying Cowen’s

use of the range of perpetuity growth rates of 2.5% to 3.5%; and (iii) the inputs and assumptions

underlying Cowen’s use of the discount rates ranging from 8.0% to 9.0%.

        35.    With respect to Cowen’s Illustrative Present Value of Future Stock Price

Analysis, the Proxy Statement fails to disclose: (i) the basis for Cowen’s application of multiples

ranging from 14.6x to 16.6x; (ii) the number of fully diluted Company shares estimated to be

outstanding; and (iii) the inputs and assumptions underlying Cowen’s use of the discount rate of

8.6%.

        36.    With respect to Cowen’s Illustrative Precedent Premiums Paid Analysis, the

Proxy Statement fails to disclose the specific transactions observed in the analysis, as well as the

premiums paid in each.

        37.    With respect to Cowen’s Research Analyst Price Targets analysis, the Proxy

Statement fails to disclose the specific price targets used in the analysis, as well as the sources

thereof.

        38.    When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to




                                                 9
            Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 10 of 14




better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          39.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          40.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          42.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.



                                                     10
         Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 11 of 14




       43.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       44.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       45.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       46.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       47.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing




                                               11
            Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 12 of 14




materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          48.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          49.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          50.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.   The Individual Defendants acted as controlling persons of NIC within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of NIC, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially



                                                  12
          Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 13 of 14




incomplete and misleading.

       52.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       54.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 13
            Case 1:21-cv-02316-ER Document 1 Filed 03/17/21 Page 14 of 14




       57.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: March 17, 2021                                          Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff



                                                 14
